DETAILED ACTION
This action is in response to the amendment filed on 10/16/2020. 
Claims 11 and 21-24 are pending.


Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.    

Response to Arguments

Claim Rejections - 35 USC § 103

Applicant's amendment filed 10/16/2020 have been fully considered but they are not persuasive. 

Applicant states:
1. Pages 5-6
“To begin with, Sjoberg is silent with regard to any particular method for determining a coding unit. The OA alleges that "Sjoberg teaches in Pa51 when discussing the picture area with small details or a lot of such details that 'In such a case, it is more efficient and preferred from coding quality point of view to use several smaller CUs for the picture area.' thus clearly teaching that a smaller partition needs to be selected for non-homogeneous picture areas." (OA at 3.) Even if Sjoberg teaches the use of smaller CUs for the picture area, the disclosure in Sjoberg fails to teach or suggest the specific method claimed in claim 22. 
For example, claim 22 recites "partitioning, by the processor, the LCU into one or more respective layers of CUs, wherein each of the one or more respective layers of CUs is associated with a respective variance threshold and a respective gradient threshold." Thus, each layer of CUs is associated with a variance threshold and a gradient threshold. In addition, claim 22 also recites "responsive to the first variance not exceeding a first variance threshold and the first gradient not exceeding a first gradient threshold, selecting, by the processor, the LCU as a partition." Thus, claim 22, in addition to the respective variance thresholds and 


Examiner’s response:
In Sjoberg-Hebel-Porter, determination as to whether to split a current LCU or a current CU below the LCU requires comparison of the certain measure (i.e. variance and/or gradient) with a threshold.


2. Page 6
“Sjoberg is silent as to a gradient and variance, and Sjoberg fails to teach or suggest at least both (1) one or more respective layers of CUs associated with a respective variance threshold and a respective gradient threshold, as well as (2) variance and gradient thresholds associated with the LCU. Nor do Hebel and Porter teach or suggest such elements.”, any emphasis not shown.

Examiner’s response:
In Sjoberg-Hebel-Porter, the subject LCU will be selected as the partition when the LCU meets the condition that the LCU is not split (such as smooth area that has lower value than the threshold area that does not need splitting).   


Claim Rejections - 35 USC § 103






The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.








Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sjoberg et al. (US 20130003868; hereinafter Sjoberg) in view of Hebel et al. (US 2014/0086314; hereinafter Hebel) further in view of Porter et al. (US 2005/0128306; hereinafter Porter).

21. (New) The method of claim 22, wherein computing the gradient for each CU of the respective layers of CUs includes: 
computing a horizontal gradient of the pixel values of each of the respective layers of CUs; and 
computing a vertical gradient of the pixel values of each of the layers of CUs.
(Sjoberg Pa 51 “This decision whether to split a coding unit is based on the coding process...a picture area that represents a fairly homogenous background is more efficiently represented using large CU sizes, such as LCUs, as compared to splitting the picture area into smaller coding units.  However, picture areas with small details or a lot of such details can generally not be correctly represented if using large coding units.  In such a case, it is more efficient and preferred from coding quality point of view to use several smaller CUs for the picture area.  The selection of whether to further split a CU can thereby performed according to techniques described in the art and preferably based on the coding efficiency and quality.”

Porter Pa333 “Note that the variance measure used can either be traditional variance or the sum of differences of neighbouring pixels (gradient) or any other variance-type measure…”

Porter Pa0381, “Referring to FIG. 29b, a gradient-based measure is derived from the window (or from the central area of the window as shown in FIG. 29a), which is the average of the absolute differences between all adjacent pixels 1011 in both the horizontal and vertical directions, taken over the window.”)
Same explanation for the rationale applies as given for the claim 22.


Regarding the claim 1, Sjoberg discloses the invention substantially as claimed. 
22. (New) A method comprising: 
receiving, by a processor, a largest coding unit (LCU) of a video; 
determining, by the processor…LCU; 


responsive to the…not exceeding a…threshold…selecting, by the processor, the LCU as a partition; and 
(Sjoberg Pa 51 “This decision whether to split a coding unit is based on the coding process...a picture area that represents a fairly homogenous background is more efficiently represented using large CU sizes, such as LCUs, as compared to splitting the picture area into smaller coding units.  However, picture areas with small details or a lot of such details can generally not be correctly represented if using large coding units.  In such a case, it is more efficient and preferred from coding quality point of view to use several smaller CUs for the picture area.  The selection of whether to further split a CU can thereby performed according to techniques described in the art and preferably based on the coding efficiency and quality.”)
Note that there needs to be at least one measure to categorize an image area as having a homogenous background in which case the LCU is selected (“…such as LCUs…”) as the coding unit.
 
responsive to either or both the… threshold and the… exceeding the first … threshold: 
(Sjoberg Pa 51 “This decision whether to split a coding unit is based on the coding process...a picture area that represents a fairly homogenous background is more efficiently represented using large CU sizes, such as LCUs, as compared to splitting the picture area into smaller coding units.  However, picture areas with small details or a lot of such details can generally not be correctly represented if using large coding units.  In such a case, it is more efficient and preferred from coding quality point of view to use several smaller CUs for the picture area.  The selection of whether to further split a CU can thereby performed according to techniques described in the art and preferably based on the coding efficiency and quality.”)

partitioning, by the processor, the LCU into one or more respective layers of CUs… 
(Sjoberg Pa 5 “The LCUs…may be split into smaller coding units (CUs), which in turn may be split hierarchically in a quadtree fashion down to a smallest coding unit (SCU)”

Sjoberg Pa 51 “This decision whether to split a coding unit is based on the coding process...a picture area that represents a fairly homogenous background is more efficiently represented using large CU sizes, such as LCUs, as compared to splitting the picture area into smaller coding units.  However, picture areas with small details or a lot of such details can generally not be correctly represented if using large coding units.  In such a case, it is more efficient and preferred from coding quality point of view to use several smaller CUs for the picture area.  The selection of whether to further split a CU can thereby performed according to techniques described in the art and preferably based on the coding efficiency and quality.”)

…

determining, by the processor…each CU of each of the one or more respective layers of CUs; 
(Sjoberg Pa 5 “The LCUs…may be split into smaller coding units (CUs), which in turn may be split hierarchically in a quadtree fashion down to a smallest coding unit (SCU)”

Sjoberg Pa 51 “This decision whether to split a coding unit is based on the coding process...a picture area that represents a fairly homogenous background is more efficiently represented using large CU sizes, such as LCUs, as compared to splitting the picture area into smaller coding units.  However, picture areas with small details or a lot of such details can generally not be correctly represented if using large coding units.  In such a case, it is more efficient and preferred from coding quality point of view to use several smaller CUs for the picture area.  The selection of whether to further split a CU can thereby performed according to techniques described in the art and preferably based on the coding efficiency and quality.”)

comparing, by the processor…for each CU of the respective layer of CUs with the respective…threshold associated with the respective layer of CUs; 


Sjoberg Pa 51, “…picture areas with small details or a lot of such details can generally not be correctly represented if using large coding units.  In such a case, it is more efficient and preferred from coding quality point of view to use several smaller CUs for the picture area.”)
Note that there needs to be comparison of a measure to a threshold to categorize an image area as having small details.

for each CU of the respective layer of CUs, responsive to the…not exceeding the respective…threshold associated with the respective layer… selecting, by the processor, the CU as a partition for the LCU.
(Sjoberg Pa 5 “The LCUs…may be split into smaller coding units (CUs), which in turn may be split hierarchically in a quadtree fashion down to a smallest coding unit (SCU)”


Sjoberg Pa 51 “This decision whether to split a coding unit is based on the coding process...a picture area that represents a fairly homogenous background is more efficiently represented using large CU sizes, such as LCUs, as compared to splitting the picture area into smaller coding units.  However, picture areas with small details or a lot of such details can generally not be correctly represented if using large coding units.  In such a case, it is more efficient and preferred from coding quality point of view to use several smaller CUs for the picture area.  The selection of whether to further split a CU can thereby performed according to techniques described in the art and preferably based on the coding efficiency and quality.”)
Note that there needs to be at least one measure to categorize an image area as having a homogenous background in which case the LCU is selected (“…such as LCUs…”) as the coding unit.


Sjoberg does not disclose,
determining, by the processor, a first variance and a first gradient

…

…wherein each of the one or more respective layers of CUs is associated with a respective variance threshold and a respective gradient threshold;

determining, by the processor, a variance and a gradient

comparing, by the processor, the variance…with variance threshold…

comparing, by the processor…for each CU of the respective layer of CUs with the respective gradient threshold associated with the respective layer of CUs; and 

…responsive to the variance not exceeding the respective variance threshold…and the gradient not exceeding the respective gradient threshold…

Hebel discloses,
determining, by the processor, a first variance…
(Hebel Pa 44, “Characteristics of a coding unit considered in this determination may include, but are not limited to, texture, brightness, motion, variance, or any combination thereof.”
Hebel Pa 30 “To calculate the RD score for each candidate, the quantization block 300 may be configured to calculate a rate cost and a distortion cost for each candidate and sum the two costs together.”)

…wherein each of the one or more respective layers of CUs is associated with a respective variance threshold and a respective…threshold;
(Hebel Pa 44, “Characteristics of a coding unit considered in this determination may include, but are not limited to, texture, brightness, motion, variance, or any combination thereof.”
Hebel Pa 30 “To calculate the RD score for each candidate, the quantization block 300 may be configured to calculate a rate cost and a distortion cost for each candidate and sum the two costs together)
Note that Hebel discloses that various combinations of characteristics may be used to characterize the coding units. 

determining, by the processor, a variance…
(Hebel Pa 44, “Characteristics of a coding unit considered in this determination may include, but are not limited to, texture, brightness, motion, variance, or any combination thereof.”



comparing, by the processor, the variance…with variance threshold…
(Hebel Pa 44, “Characteristics of a coding unit considered in this determination may include, but are not limited to, texture, brightness, motion, variance, or any combination thereof.”
Hebel Pa 30 “To calculate the RD score for each candidate, the quantization block 300 may be configured to calculate a rate cost and a distortion cost for each candidate and sum the two costs together)

comparing, by the processor…for each CU of the respective layer of CUs with the respective…threshold associated with the respective layer of CUs; and 
(Hebel Pa 44, “Characteristics of a coding unit considered in this determination may include, but are not limited to, texture, brightness, motion, variance, or any combination thereof.”
Hebel Pa 30 “To calculate the RD score for each candidate, the quantization block 300 may be configured to calculate a rate cost and a distortion cost for each candidate and sum the two costs together)
Note that Hebel discloses that various combinations of characteristics may be used to characterize the coding units. 


…responsive to the variance not exceeding the respective variance threshold…
(Hebel Pa 44, “Characteristics of a coding unit considered in this determination may include, but are not limited to, texture, brightness, motion, variance, or any combination thereof.”
Hebel Pa 30 “To calculate the RD score for each candidate, the quantization block 300 may be configured to calculate a rate cost and a distortion cost for each candidate and sum the two costs together)

It would have been obvious to one of ordinary skilled in the art at the time of the invention to utilize the teachings of Hebel and apply them on the teachings of Sjoberg to consider variance as a first measure and a second measure of an image area, when selecting a coding unit in the LCU and/or each of the partitions in the layer below the LCU in Sjoberg as taught by Hebel. 


Sjoberg-Hebel does not disclose,
determining…a first gradient


…gradient threshold;

Porter discloses,
determining…a first gradient
(Porter Pa 333 “Note that the variance measure used can either be traditional variance or the sum of differences of neighbouring pixels (gradient) or any other variance-type measure…”) 
Note that Porter discloses characterizing an image area for the purpose of determining whether the image has facial features or is a uniform (without facial features) image as disclosed in Pa0052 and throughout the disclosure.  

…gradient threshold;
(Porter Pa 333 “Note that the variance measure used can either be traditional variance or the sum of differences of neighbouring pixels (gradient) or any other variance-type measure…”) 
Note that Porter discloses characterizing an image area for the purpose of determining whether the image has facial features or is a uniform (without facial features) image as disclosed in Pa0052 and throughout the disclosure.  

It would have been obvious to one of ordinary skilled in the art at the time of the invention to utilize the teachings of Porter and apply them on the teachings of Sjoberg-Hebel to consider a gradient as second measure of an image area, when selecting a coding unit in Sjoberg-Hebel as taught by Porter. 
One would be motivated as considering a gradient in characterizing an image area is a well-known method to characterize images in general and as taught by Porter which would increase accuracy by using combination of characterization measures as taught by Sjoberg-Hebel. 


23. (New) The method of claim 22, wherein: the respective variance threshold and the respective gradient threshold for each of the respective layers of CUs are each based on an application.
(Sjoberg Pa 51 “This decision whether to split a coding unit is based on the coding process...a picture area that represents a fairly homogenous background is more efficiently represented using large CU sizes, such as LCUs, as compared to splitting the picture area into smaller coding units.  However, picture areas with small details or a lot of such details can generally not be correctly represented if using large coding units.  In such a case, it is more efficient and preferred from coding quality point of view to use several smaller CUs for the picture area.  The selection of whether to further split a CU can thereby performed according to techniques described in the art and preferably based on the coding efficiency and quality.”

Hebel Pa 44, “Characteristics of a coding unit considered in this determination may include, but are not limited to, texture, brightness, motion, variance, or any combination thereof.”
Hebel Pa 30 “To calculate the RD score for each candidate, the quantization block 300 may be configured to calculate a rate cost and a distortion cost for each candidate and sum the two costs together)
Note that Hebel discloses that various combinations of characteristics may be used to characterize the coding units. 

Porter Pa 333 “Note that the variance measure used can either be traditional variance or the sum of differences of neighbouring pixels (gradient) or any other variance-type measure…”) 
Same rationale applies as given for the claim 22 above.


Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sjoberg-Hebel-Porter as applied to claim 1 above, further in view of Imamura et al. (US 2008/0253454; hereinafter Imamura).
Regarding the claim 11, Sjoberg-Hebel-Kim discloses the invention substantially as claimed as mentioned above for the claim 1 and 2.    

Sjoberg-Hebel-porter does not disclose, 
11. (Currently Amended) The method of claim 22, wherein computing the variance for each CU of the respective layers of CUs comprises using a sum of a squared difference between each pixel in each of the respective layers of CUs and the average pixel value in each of the respective layers of CUs.

Imamura discloses,  
11. (Currently Amended) The method of claim 22, wherein computing the variance for each CU of the respective layers of CUs comprises using a sum of a squared difference between each pixel in each of the respective layers of CUs and the average pixel value in each of the respective layers of CUs.
 (Imamura Pa 32 “…the parameter calculating section 10 subtracts the mean (average) of pixel values in each macroblock from the pixel values in the macroblock, takes the absolute values of the subtracted values and sums the absolute values for each individual macroblock, thereby calculating the variance of pixel values for each individual macroblock.”)

It would have been obvious to one of ordinary skilled in the art at the time of the invention to utilize the teachings of Imamura and apply them on the teachings of Sjoberg-Hebel-Porter to apply the method of Imamura to calculate variance to characterize the image area, when selecting a coding unit in Sjoberg-Hebel-Porter as taught by Imamura.
 
One would be motivated as the method to calculate variance, as taught by Imamura, is a well-known method to characterize images in general which would be needed to efficiently characterize the images in the Sjoberg-Hebel-Porter system.  


Allowable Subject Matter







Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
.















Conclusion

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE N NOH/
Examiner, Art Unit 2481